DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gordo Soldevila et al (U.S. PG-PUB NO. 20180260415 A1) in view of Wang et al (Proc. CVPR, 2014, pages 1-8), and further in view of Li et al (ACTA OPTICA SINICA, Vol. 38, No. 10, 2018-10-31, pages 1010004-1 - 1010004-7).
-Regarding claim 1, Gordo Soldevila discloses a similar face retrieval method (Abstract; FIG. 1; [0017], “matching an input image with a reference image taken of the face of an authorized person”), comprising: acquiring a face image to be retrieved (FIG. 1, image 22); performing feature extraction on the face image to be retrieved based on a feature extraction model (FIG. 1, model 24, feature vector 32; [0019]: “features”), wherein the feature extraction model is obtained by optimizing a trained initial model based on a triplet loss function (FIG. 2; [0019]: “network 24 can be implemented to perform a regional maximum activations of convolutions (R-MAC … )”; [0013]: “optimize … R-MAC … by … triplet ranking loss”; [0015]; [0024]); taking an output result of an antepenultimate layer of the feature extraction model as a first similar face feature of the face image to be retrieved (FIG. 1, feature vector 32); for each face image in a face database (FIG. 1, image 20, database 40), acquiring a distance (FIG. 1, metric 34; [0016]: “Euclidean distance or other distance metric between the two image vectors 30, 32”) in feature space between the first similar face feature (FIG. 1, feature vector 32) and a second similar face feature (FIG. 1, feature vector 30) of each face image (FIG. 1, images 20, 22), wherein the second similar face feature (FIG. 1, feature vector 30) is obtained by performing feature extraction on each face image based on the feature extraction model (FIG. 1, model 24, feature vector 30; [0019]: “features”); and according to the obtained distance (FIG.1, similarity metric 34; [0016]: “Euclidean distance”), retrieving a target face image with a highest similarity to the face image to be retrieved in the face database (Abstract; FIG. 1, detection criterion 36; [0016], “the object would be detected … if the distance is less than some threshold”; FIG.1 collection 42).
Gordo Soldevila does disclose distances between a reference (target) face image and face images in database.  Gordo Soldevila is silent to teach retrieving a target face image with a highest similarity to the face image to be retrieved in the face database according to the obtained distance.
In the same field of endeavor, Wang teaches according to the obtained distance, retrieving a target face image with a highest similarity to the face image to be retrieved in the face database (Wang: page 2, 2nd Col., 2nd paragraph, “image retrieval application”, “image similarity ranking”; 4th paragraph, equation (1), “the smaller distance D(P, Q) is, the more similar the two images P and Q are”; page 3, 1st paragraph, equation (2), “assign smaller distance to more similar image pairs” ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Gordo Soldevila with the teaching of Wang by using retrieving a target face image with a highest similarity to the face image to be retrieved in the face database base on obtained distances in order to improve accuracy and performance of face image retrieval.
Gordo Soldevila in view of Wang is silent to teach taking an output result of an antepenultimate layer of the feature extraction model as a first similar face feature of the face image to be retrieved.
However, Li is an analogous art pertinent to the problem to be solved in this application and further discloses similar face retrieval method (Li: Abstract), comprising: acquiring a face image to be retrieved (Li: Fig. 1, input image); performing feature extraction on the face image to be retrieved based on a feature extraction model (Li: Fig. 1, feature vector; Abstract, convolutional neural network model, extract face features), wherein the feature extraction model is obtained by optimizing a trained initial model based on a triplet loss function (Li: Abstract, triplet loss method, fine-tuning trained … model; equation (10)); taking an output result of an antepenultimate layer of the feature extraction model as a first similar face feature of the face image to be retrieved (Li: Fig.1, feature vector; page 1010004-3,                         
                            v
                            (
                            I
                            )
                        
                    , equation (4)); for each face image in a face database, acquiring a distance in feature space between the first similar face feature and a second similar face feature of each face image (Li: Fig.1, database, feature vectors; equation (6)), wherein the second similar face feature is obtained by performing feature extraction on each face image based on the feature extraction model (Li: Fig.1, database, feature vectors; page 1010004-3, 1st Col., {                        
                            {
                            v
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                             
                            …
                             
                            ,
                             
                            v
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                             
                            …
                             
                            ,
                             
                             
                            v
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            N
                                        
                                    
                                
                            
                             
                        
                    }); and according to the obtained distance, retrieving a target face image with a highest similarity to the face image to be retrieved in the face database (page 1010004-3, 2nd Col., equations (5)-(7)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Gordo Soldevila in view of Wang with the teaching of Li by using output result of an antepenultimate layer of the feature extraction model as a first similar face feature of the face image to be retrieved to provide a simple and reliable method, and improve performance for face image retrieval.
-Regarding claim 2, Gordo Soldevila discloses wherein training processes of the feature extraction model comprise (Abstract; FIGS 1-4): acquiring first training sample images marked with classification information (FIGS. 1-2, image 20; FIGS. 3-4; [0015], “ training time image triplets are sampled”; [0023], “query image”, “relevant image”, “non-relevant image”; [0028], “classification loss”; [0038]-[0040]); preprocessing the first training sample images ([0018], “generate an input image CNN response map”, “define regions of the image”, “generate a corresponding region vector”); performing model training according to the preprocessed first training sample images till model convergence to obtain an initial model ([0038]: “initial fine-tuning by classification”; FIG. 3A; [0034], “iterates until convergence”); optimizing the initial model by means of a stochastic gradient descent algorithm to obtain the trained initial [0015], [0021]: “backpropagation”; [0022; [0028], “stochastic gradient descent”); and optimizing the trained initial model based on the triplet loss function to obtain the feature extraction model ([0038]: “followed by training of the Siamese network”; [0037]: “as the triplet-based training process”; FIG. 3B; [0024]).
Li also teaches wherein training processes of the feature extraction model comprise (Li: Figure 1; Abstract): acquiring first training sample images marked with classification information (Li: Figure 1); preprocessing the first training sample images; performing model training according to the preprocessed first training sample images till model convergence to obtain an initial model; optimizing the initial model by means of a stochastic gradient descent algorithm to obtain the trained initial model; and optimizing the trained initial model based on the triplet loss function to obtain the feature extraction model (Li: Abstract).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Gordo Soldevila in view of Wang with the teaching of Li by using output result of an antepenultimate layer of the feature extraction model as a first similar face feature of the face image to be retrieved and optimizing feature extraction model with stochastic gradient descent algorithm and triplet loss function in order to provide a simple and reliable method, and improve performance for face image retrieval.
-Regarding claim 8, Gordo Soldevila discloses a similar face retrieval device, comprising (FIG. 1; [0007], [0016], “image retrieval device 10”; [0017], “matching an input image with a reference image taken of the face of an authorized person”): a memory and at least one processor ([0016]: “microprocessor, microcontroller, or other electronic processor”, “one or more of: an internal hard disk drive”) wherein the at least one processor is configured to read and execute processor executable instructions stored in the memory to ([0016]: “processor … connected with … a non-transitory storage medium … instructions readable and executable by the electronic processor”): acquire a face image to be retrieved (FIG. 1, image 22); perform feature extraction on the face image to be retrieved based on a feature extraction model (FIG. 1, model 24, feature vector 32; [0019]: “features”), and take an output result of an antepenultimate layer of the feature extraction model as a first similar face feature of the face image to be retrieved (FIG. 1, feature vector 32), wherein the feature extraction model is obtained by optimizing a trained initial model based on a triplet loss function (FIG. 2; [0019]: “network 24 can be implemented to perform a regional maximum activations of convolutions (R-MAC ...)”; [0013]: “optimize … R-MAC … by … triplet ranking loss”; [0015]; [0024]); for each face image in a face database (FIG. 1, image 20, database 40), acquire a distance (FIG. 1, metric 34; [0016]: “Euclidean distance or other distance metric between the two image vectors 30, 32”) in feature space between the first similar face feature (FIG. 1, feature vector 32) and a second similar face feature (FIG. 1, feature vector 30) of each face image (FIG. 1, images 20, 22), wherein the second similar face feature (FIG. 1, feature vector 30) is obtained by performing feature extraction on each face image based on the feature extraction model (FIG. 1, model 24, feature vector 30; [0019]: “features”); and according to the obtained distance (FIG.1, similarity metric 34; [0016]: “Euclidean distance”), retrieve a target face image with a highest similarity to the face image to be retrieved in the face database (Abstract; FIG. 1, detection criterion 36; [0016], “the object would be detected … if the distance is less than some threshold”; FIG.1 collection 42).
Gordo Soldevila does disclose distances between a reference (target) face image and face images in database.  Gordo Soldevila is silent to teach to retrieve a target face image with a highest similarity to the face image to be retrieved in the face database according to the obtained distance.
In the same field of endeavor, Wang teaches according to the obtained distance, to retrieve a target face image with a highest similarity to the face image to be retrieved in the face database (Wang: page 2, 2nd Col., 2nd paragraph, “image retrieval application”, “image similarity ranking”; 4th paragraph, equation (1), “the smaller distance D(P, Q) is, the more similar the two images P and Q are”; page 3, 1st paragraph, equation (2), “assign smaller distance to more similar image pairs” ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Gordo Soldevila with the teaching of Wang by using retrieving a target face image with a highest similarity to the face image to be retrieved in the face database base on obtained distances in order to improve accuracy and performance of face image retrieval.
Gordo Soldevila in view of Wang is silent to teach taking an output result of an antepenultimate layer of the feature extraction model as a first similar face feature of the face image to be retrieved.
However, Li is an analogous art pertinent to the problem to be solved in this application and further discloses similar face retrieval method (Li: Abstract) to: acquire Li: Fig. 1, input image); perform feature extraction on the face image to be retrieved based on a feature extraction model (Li: Fig. 1, feature vector; Abstract, convolutional neural network model, extract face features), and take an output result of an antepenultimate layer of the feature extraction model as a first similar face feature of the face image to be retrieved (Li: Fig.1, feature vector; page 1010004-3,                         
                            v
                            (
                            I
                            )
                        
                    , equation (4)), wherein the feature extraction model is obtained by optimizing a trained initial model based on a triplet loss function (Li: Abstract, triplet loss method, fine-tuning trained … model; equation (10)); for each face image in a face database, acquire a distance in feature space between the first similar face feature and a second similar face feature of each face image (Li: Fig.1, database, feature vectors; equation (6)), wherein the second similar face feature is obtained by performing feature extraction on each face image based on the feature extraction model (Li: Fig.1, database, feature vectors; page 1010004-3, 1st Col., {                        
                            {
                            v
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                             
                            …
                             
                            ,
                             
                            v
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                             
                            …
                             
                            ,
                             
                             
                            v
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            N
                                        
                                    
                                
                            
                             
                        
                    }); and according to the obtained distance, retrieve a target face image with a highest similarity to the face image to be retrieved in the face database (page 1010004-3, 2nd Col., equations (5)-(7)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Gordo Soldevila in view of Wang with the teaching of Li by using output result of an antepenultimate layer of the feature extraction model as a first similar face feature of the face image to be retrieved to provide a simple and reliable method, and improve performance for face image retrieval.
[0016]: “processor … connected with … a non-transitory storage medium … instructions readable and executable by the electronic processor”; Abstract; FIGS. 1-4) by: acquiring first training sample images marked with classification information (FIGS. 1-2, image 20; FIGS. 3-4; [0015], “ training time image triplets are sampled”; [0023], “query image”, “relevant image”, “non-relevant image”; [0028], “classification loss”; [0038]-[0040]); preprocessing the first training sample images ([0018], “generate an input image CNN response map”, “define regions of the image”, “generate a corresponding region vector”); performing model training according to the preprocessed first training sample images till model convergence to obtain an initial model ([0038]: “initial fine-tuning by classification”; FIG. 3A; [0034], “iterates until convergence”); optimizing the initial model by means of a stochastic gradient descent algorithm to obtain the trained initial model([0015], [0021]: “backpropagation”; [0022; [0028], “stochastic gradient descent”); and optimizing the trained initial model based on the triplet loss function to obtain the feature extraction model ([0038]: “followed by training of the Siamese network”; [0037]: “as the triplet-based training process”; FIG. 3B; [0024]).
Li also teaches wherein training processes of the feature extraction model comprise (Li: Figure 1; Abstract): acquiring first training sample images marked with classification information (Li: Figure 1); preprocessing the first training sample images; performing model training according to the preprocessed first training sample images till Li: Abstract).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Gordo Soldevila in view of Wang with the teaching of Li by using output result of an antepenultimate layer of the feature extraction model as a first similar face feature of the face image to be retrieved and optimizing feature extraction model with stochastic gradient descent algorithm and triplet loss function in order to provide a simple and reliable method, and improve performance for face image retrieval.
-Regarding claim 15, Gordo Soldevila discloses a non-transitory computer readable storage medium (FIG. 1; [0016]: “non-transitory storage medium”), wherein when instructions in the storage medium are executed by a processor of a similar face retrieval device ([0016]: “readable and executable by the electronic processor 12”; FIG.1, device 10; [0007]-[0008]; [0017]), the similar face retrieval device is enabled to execute a similar face retrieval method ([0016]: “perform a method”, “implement … network 24”, “generate … image vector”, “computing a similarity metric”), the method comprising: acquiring a face image to be retrieved (FIG. 1, image 22); performing feature extraction on the face image to be retrieved based on a feature extraction model (FIG. 1, model 24, feature vector 32; [0019]: “features”), wherein the feature extraction model is obtained by optimizing a trained initial model based on a triplet loss function (FIG. 2; [0019]: “network 24 can be implemented to perform a regional maximum activations of convolutions (R-MAC ... )”; [0013]: “optimize … R-MAC … by … triplet ranking loss”; [0015]; [0024]); taking an output result of an antepenultimate layer of the feature extraction model as a first similar face feature of the face image to be retrieved (FIG. 1, feature vector 32); for each face image in a face database (FIG. 1, image 20, database 40), acquiring a distance (FIG. 1, metric 34; [0016]: “Euclidean distance or other distance metric between the two image vectors 30, 32”) in feature space between the first similar face feature (FIG. 1, feature vector 32) and a second similar face feature (FIG. 1, feature vector 30) of each face image (FIG. 1, images 20, 22), wherein the second similar face feature (FIG. 1, feature vector 30) is obtained by performing feature extraction on each face image based on the feature extraction model (FIG. 1, model 24, feature vector 30; [0019]: “features”); and according to the obtained distance (FIG.1, similarity metric 34; [0016]: “Euclidean distance”), retrieving a target face image with a highest similarity to the face image to be retrieved in the face database (Abstract; FIG. 1, detection criterion 36; [0016], “the object would be detected … if the distance is less than some threshold”; FIG.1 collection 42).
Gordo Soldevila does disclose distances between a reference (target) face image and face images in database.  Gordo Soldevila is silent to teach retrieving a target face image with a highest similarity to the face image to be retrieved in the face database according to the obtained distance.
In the same field of endeavor, Wang teaches according to the obtained distance, retrieving a target face image with a highest similarity to the face image to be retrieved in the face database (Wang: page 2, 2nd Col., 2nd paragraph, “image retrieval application”, “image similarity ranking”; 4th paragraph, equation (1), “the smaller distance D(P, Q) is, the more similar the two images P and Q are”; page 3, 1st paragraph, equation (2), “assign smaller distance to more similar image pairs” ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Gordo Soldevila with the teaching of Wang by using retrieving a target face image with a highest similarity to the face image to be retrieved in the face database base on obtained distances in order to improve accuracy and performance of face image retrieval.
Gordo Soldevila in view of Wang is silent to teach taking an output result of an antepenultimate layer of the feature extraction model as a first similar face feature of the face image to be retrieved.
However, Li is an analogous art pertinent to the problem to be solved in this application and further discloses similar face retrieval method (Li: Abstract), comprising: acquiring a face image to be retrieved (Li: Fig. 1, input image); performing feature extraction on the face image to be retrieved based on a feature extraction model (Li: Fig. 1, feature vector; Abstract, convolutional neural network model, extract face features), wherein the feature extraction model is obtained by optimizing a trained initial model based on a triplet loss function (Li: Abstract, triplet loss method, fine-tuning trained … model; equation (10)); taking an output result of an antepenultimate layer of the feature extraction model as a first similar face feature of the face image to be retrieved (Li: Fig.1, feature vector; page 1010004-3,                         
                            v
                            (
                            I
                            )
                        
                    , equation (4)); for each face image in a face database, acquiring a distance in feature space between the first Li: Fig.1, database, feature vectors; equation (6)), wherein the second similar face feature is obtained by performing feature extraction on each face image based on the feature extraction model (Li: Fig.1, database, feature vectors; page 1010004-3, 1st Col., {                        
                            {
                            v
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                             
                            …
                             
                            ,
                             
                            v
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                             
                            …
                             
                            ,
                             
                             
                            v
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            N
                                        
                                    
                                
                            
                             
                        
                    }); and according to the obtained distance, retrieving a target face image with a highest similarity to the face image to be retrieved in the face database (page 1010004-3, 2nd Col., equations (5)-(7)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Gordo Soldevila in view of Wang with the teaching of Li by using output result of an antepenultimate layer of the feature extraction model as a first similar face feature of the face image to be retrieved to provide a simple and reliable method, and improve performance for face image retrieval.
-Regarding claim 16, Gordo Soldevila discloses wherein training processes of the feature extraction model (Abstract; FIGS. 1-4) comprise: acquiring first training sample images marked with classification information (FIGS. 1-2, image 20; FIGS. 3-4; [0015], “ training time image triplets are sampled”; [0023], “query image”, “relevant image”, “non-relevant image”; [0028], “classification loss”; [0038]-[0040]); preprocessing the first training sample images ([0018], “generate an input image CNN response map”, “define regions of the image”, “generate a corresponding region vector”); performing model training according to the preprocessed first training sample images till model convergence to obtain an initial model ([0038]: “initial fine-tuning by classification”; FIG. 3A; [0034], “iterates until convergence”); optimizing the initial [0015], [0021]: “backpropagation”; [0022; [0028], “stochastic gradient descent”); and optimizing the trained initial model based on the triplet loss function to obtain the feature extraction model ([0038]: “followed by training of the Siamese network”; [0037]: “as the triplet-based training process”; FIG. 3B; [0024]).
Li also teaches wherein training processes of the feature extraction model comprise (Li: Figure 1; Abstract): acquiring first training sample images marked with classification information (Li: Figure 1); preprocessing the first training sample images; performing model training according to the preprocessed first training sample images till model convergence to obtain an initial model; optimizing the initial model by means of a stochastic gradient descent algorithm to obtain the trained initial model; and optimizing the trained initial model based on the triplet loss function to obtain the feature extraction model (Li: Abstract).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Gordo Soldevila in view of Wang with the teaching of Li by using output result of an antepenultimate layer of the feature extraction model as a first similar face feature of the face image to be retrieved and optimizing feature extraction model with stochastic gradient descent algorithm and triplet loss function in order to provide a simple and reliable method, and improve performance for face image retrieval.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gordo Soldevila et al (U.S. PG-PUB NO. 20180260415 A1) in view of Wang et al (Proc. CVPR, 2014, pages 1-8), and further in view of Li et al (ACTA OPTICA SINICA, Vol. 38, .
-Regarding claim 6 and claim 13, Gordo Soldevila in view of Wang, and further in view of Li discloses the methods of claim 2 and claim 9 respectively.
 Gordo Soldevila in view of Wang, and further in view of Li discloses inputting the preprocessed first training sample images into a convolutional neural network with a cross entropy loss function, and obtaining a predicted classification result of the first training sample images output by the convolutional neural network; determining whether a marked classification result of the first training sample images is consistent with the predicted classification result based on the cross entropy loss function; and when the marked classification result is inconsistent with the predicted classification result, iteratively updating a weight value in the convolutional neural network till the marked classification result is consistent with the predicted classification result (Li: Figure 1; page 1010004-4, section 3.1, equation (8)).
Gordo Soldevila in view of Wang, and further in view of Li is silent to teach using cross entropy loss function.
However, Ghobadzadeh is an analogous art pertinent to the problem to be solved in this application and also discloses wherein the performing model training according to the preprocessed first training sample images till model convergence to obtain the initial model comprises (Ghobadzadeh: FIGS. 1-2): inputting the preprocessed first training sample images into a convolutional neural network with a cross entropy loss function (Ghobadzadeh: FIGS, 2, 6; Col. 3, lines 1-18, “convolutional neural network”; Col. 7, lines 16-17, “cross entropy”; equation (1)), Ghobadzadeh: FIG. 1, recognition result); determining whether a marked classification result of the first training sample images is consistent with the predicted classification result based on the cross entropy loss function (Ghobadzadeh: FIG. 2, softmax loss, loss function 222); and when the marked classification result is inconsistent with the predicted classification result, iteratively updating a weight value in the convolutional neural network till the marked classification result is consistent with the predicted classification result (Ghobadzadeh: Col. 7, lines 3-27, “back propagation”, “minimize”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Gordo Soldevila in view of Wang, and further in view of Li with the teaching of Ghobadzadeh by cross entropy loss function to perform training for initial model in order to achieve better classification and feature extraction of face images.
Claims 7 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Gordo Soldevila et al (U.S. PG-PUB NO. 20180260415 A1) in view of Wang et al (Proc. CVPR, 2014, pages 1-8), and further in view of Li et al (ACTA OPTICA SINICA, Vol. 38, No. 10, 2018-10-31, pages 1010004-1 – 1010004-7), in view of Ghobadzadeh (U.S. PATENT NO. 10872258 B2) and in view of Huang et al (U.S. PG-PUB NO. 20200285896 A1)
-Regarding claim 7 and claim 14, Gordo Soldevila in view of Wang, and further in view of Li discloses the methods of claim 1 and claim 8 respectively.
Gordo Soldevila in view of Wang, and further in view of Li discloses preprocessing the face image to be retrieved, wherein the preprocessing comprises at Gordo Soldevila: FIGS. 1-2).
Gordo Soldevila in view of Wang, and further in view of Li is silent to teach preprocessing the face image to be retrieved, wherein the preprocessing comprises at least clipping processing and alignment processing.
However, Ghobadzadeh is an analogous art pertinent to the problem to be solved in this application and also discloses preprocessing the face image to be retrieved, wherein the preprocessing comprises alignment processing (Ghobadzadeh: FIG. 2; Col. 2, lines 13-25, “alignment”; Col. 10, lines 20-28).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Gordo Soldevila in view of Wang, and further in view of Li with the teaching of Ghobadzadeh by using alignment processing in order to improve performance of face image retrieval.
Gordo Soldevila in view of Wang, and further in view of Li , in view of Ghobadzadeh is silent to teach preprocessing the face image to be retrieved, wherein the preprocessing comprises at least clipping processing.
However, Huang is an analogous art pertinent to the problem to be solved in this application and also discloses preprocessing the face image to be retrieved, wherein the preprocessing comprises at least clipping processing (Huang: Abstract; [0033]:”clipping”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Gordo .
Allowable Subject Matter
Claims 3-5, 10-12, 17-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 09/10/2021 regarding claim 1 have been fully considered but they are not persuasive. Applicant argues that Li fails to disclose “taking an output result of an antepenultimate layer of the feature extraction model as a first similar face feature of the face image to be retrieved”. Applicant also argues that Gordo Soldevila and Wang also do not disclose "for each face image in a face database, acquiring a distance in feature space between the first similar face feature and a second similar face feature of each face image, wherein the second similar face feature is obtained by performing feature extraction on each face image based on the feature extraction model". Applicant further argues that Wang also fails to disclose "according to the obtained distance, retrieving a target face image with a highest similarity to the face image to be retrieved in the face database". 
The examiner respectfully disagrees. Regarding claims 1 and , in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The depth feature vectors are extracted from the last two fully connected layers of the network … In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The instant application does not have any special definition on “antepenultimate layer “. Li discloses taking an output result of an antepenultimate layer of the feature extraction model as a first similar face feature of the face image to be retrieved (Li: Fig.1, feature vector; page 1010004-3,                        
                             
                            v
                            (
                            I
                            )
                        
                    , equation (4)). The feature vector is the output of fc7 and it is the output of antepenultimate layer of the model shown in Fig. 1 and softMax is the output layer of the model (Li: Fig. 1). Gordo Soldevila discloses distances between a reference (target) face image and face images in database (Gordo Soldevila:  FIG. 1, metric 34; [0016]: “Euclidean distance or other distance metric between the two image vectors 30, 32”). The same model 24 is used for the feature extractions of both reference (target) face image and face images in database (Gordo Soldevila:  FIG. 1). Wang teaches according to the obtained distance, retrieving a target face image with a highest similarity to the face image to be retrieved in the face database (Wang: page 2, 2nd Col., 2nd paragraph, “image retrieval application”, “image similarity ranking”; 4th paragraph, equation (1), “the smaller distance D(P, Q) is, the more similar the two images P and Q are”; page 3, 1st paragraph, equation (2), “assign smaller distance to more similar image pairs” ). Thus, the modification of the teaching of Gordo Soldevila in view of Wang with the teaching of Li by using output result of an antepenultimate layer 
Regarding claim 3, the examiner agrees applicant’s remarks.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        

/PING Y HSIEH/Primary Examiner, Art Unit 2664